Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kevin Paganini on April 28, 2022.
The application has been amended as follows: 
1. (Currently Amended) A windscreen wiper device comprising:
	an oscillating arm;
connecting device for interconnecting a windscreen wiper device of the flat blade type and [[an]]the oscillating arm pivotally connectable to said the connecting device about a pivot axis near one end thereof, wherein the windscreen wiper device comprises an elastic, elongated carrier element, as well as an elongated wiper blade of a flexible material, which can be placed in abutment with a windscreen to be wiped, which wiper blade includes at least one groove, in which groove a longitudinal strip of the carrier element is disposed, wherein the connecting device comprises:
a first part connected to the windscreen wiper device; and
a second part adapted to be interposed between said first part and the oscillating arm, wherein said second part is adapted to be pivotally connected to said first part around a first pivot axis or around a second pivot axis to shorten or enlarge an effective length of said oscillating arm by pivotally mounting said second part onto said first part at the location of said first pivot axis in use facing towards a mounting head for said oscillating arm or at the location of said second pivot axis in use facing away from said mounting head, viewed relative to a middle transverse plane of the connecting device in vertical direction.

2. (Currently Amended) The windscreen wiper device according to claim 1, wherein said second part is adapted to be pivotally connected to said first part around a third pivot axis.

3. (Currently Amended) The windscreen wiper device according to claim 1, wherein said pivot axes are spaced-apart in longitudinal direction of the oscillating arm.

4. (Currently Amended) The windscreen wiper device according to claim 1, wherein said first and second parts are provided with mutually cooperating protrusions and holes to allow a pivotal interconnection of said first and second parts around one of said pivot axes.

5. (Currently Amended) The windscreen wiper device according to claim 4, wherein said protrusions extend laterally outwardly from said first part at said first pivot axis or said second pivot axis, and wherein said holes comprise correspondingly shaped recesses in said second part.

6. (Currently Amended) The windscreen wiper device according to claim 4, wherein said protrusions extend laterally inwardly from said second part at said first pivot axis or said second pivot axis, and wherein said holes comprise correspondingly shaped recesses in said first part.

7. (Currently Amended) The windscreen wiper device according to claim 1, wherein said second part has a U-shaped cross-section at said first pivot axis or said second pivot axis. 

8. (Currently Amended) The windscreen wiper device according to claim 7, wherein a base of said U-shaped cross-section includes a resilient tongue adapted to engage into a correspondingly shaped hole in the oscillating arm.

9. (Currently Amended) The windscreen wiper device according to claim 8, wherein said resilient tongue is adapted to snap into said hole in the oscillating arm.

10. (Currently Amended) The windscreen wiper device according to claim 1, wherein said first and second parts are each made in one piece of plastic material.

11. (Currently Amended) The windscreen wiper device according to claim 1, wherein said first part comprises engaging members made integral therewith adapted to engage around the longitudinal strip of the carrier element, wherein each engaging member forms a slit adapted to receive the longitudinal strip.

12. (Currently Amended) The windscreen wiper device according to claim 1, wherein said engaging members are arranged to engage around longitudinal strips of the carrier element disposed in opposing grooves of the wiper blade.


13. (Currently Amended) A windscreen wiper device of the flat blade type comprising:
an elastic, elongated carrier element;
an elongated wiper blade of a flexible material, which can be placed in abutment with a windscreen to be wiped, wherein said wiper blade includes at least one groove wherein a longitudinal strip of said carrier element is disposed in said at least one groove; 
an oscillating arm; and
 a connecting device adapted to pivotally connect to [[an]]the oscillating arm about a pivot axis near one end thereof, wherein said connecting device comprises:
a first part connected to said longitudinal strip; and 
a second part adapted to be interposed between said first part and the oscillating arm, wherein said second part is adapted to be pivotally connected to said first part around a first pivot axis or around a second pivot axis to shorten or enlarge an effective length of said oscillating arm by pivotally mounting said second part onto said first part at the location of said first pivot axis in use facing towards a mounting head for said oscillating arm or at the location of said second pivot axis in use facing away from said mounting head, viewed relative to a middle transverse plane of the connecting device in vertical direction.

Allowed Claims
2. 	Claims 1-13 and 15-21 are allowed.

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DEANGILO JENNINGS whose telephone number is (571)270-1536. The examiner can normally be reached M-F 8-4:30pm. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL D JENNINGS/Primary Examiner, Art Unit 3723